PER CURIAM.
This is a petition for writ of common law certiorari addressed to the trial court orders which denied defendants’ motions which sought to disqualify trial counsel from serving as counsel of record in this cause for respondents. Our review reveals that said lawyer and law firm have substantial conflicts of interest which necessitate their recusal from this case. Chesler v. Hendler, 428 So.2d 730 (Fla. 4th DCA 1983); The Florida Bar v. Moore, 194 So.2d 264 (Fla.1966); Florida Code of Professional Responsibility, EC5-14 and DR5-105 (1984).
We accept jurisdiction and grant certiora-ri. The orders in question are quashed and the cause remanded with instructions to enter an order granting defendants’ motion to disqualify attorneys.
GRANTED.
DELL and WALDEN, JJ., concur.
ANSTEAD, C.J., dissents without opinion.